         Case 2:17-cv-02167-TLN-AC Document 69 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CURTIS SNOWDEN, III.,                           No. 2:17-cv-2167 TLN AC P
12                          Plaintiff,
13              v.                                       ORDER
14       M. YULE, et al.,
15                          Defendants.
16

17             On May 19, 2020, the undersigned issued an order denying plaintiff’s request for

18   appointment of counsel without prejudice. ECF No. 65. On August 26, 2020, plaintiff filed a

19   request for reconsideration of that order. ECF No. 68. The court construes plaintiff’s request as a

20   motion for reconsideration directed to the undersigned, pursuant to Local Rule 230(j).1

21             Judges have inherent authority to reconsider their own rulings. See United States v.

22   Martin, 226 F.3d 1042, 1049 (9th Cir. 2000). Under Local Rule 230(j), a request for

23   reconsideration must demonstrate “what new or different facts or circumstances are claimed to

24
     1
       Plaintiff’s request is not directed to the district judge nor does it comply with the requirement
25   that a party seeking reconsideration of a magistrate judge’s ruling caption their request as a
26   “Request for Reconsideration by the District Court of Magistrate Judge's Ruling.” Local Rule
     303(c). Moreover, a request to the district judge would be untimely under Local Rule 303(b)
27   (ruling by magistrate judge is final if reconsideration by the district judge is not sought within
     fourteen days). See also Fed. R. Civ. P. 72(a). For all these reasons, the undersigned does not
28   construe the motion as one directed to the district judge pursuant to Fed. R. Civ. P. 72(a).
                                                           1
      Case 2:17-cv-02167-TLN-AC Document 69 Filed 08/31/20 Page 2 of 2

 1   exist which did not exist or were not shown upon such prior motion, or what other grounds exist
 2   for the motion.” L.R. 230(j)(3).
 3          Plaintiff seeks reconsideration on the ground that his deposition has now been scheduled
 4   and he “does not know how to engage in deposition proceedings and the help of counsel will
 5   better afford him meaningful and equal discovery[.]” ECF No. 68 at 1. Plaintiff’s pending
 6   deposition does not present new or different facts than those previously considered by the
 7   undersigned. This court previously considered plaintiff’s argument that he requires appointment
 8   of counsel due, inter alia, to the advantage of having legal representation during the discovery
 9   process. ECF No. 65 at 3. The court found that plaintiff had not demonstrated exceptional
10   circumstances warranting appointment of counsel under 28 U.S.C. § 1915(e)(1). Nevertheless,
11   the undersigned advised defendants of their obligation to frame their discovery requests in simple
12   and clear terms; extended time for plaintiff to respond defendants’ discovery requests; informed
13   plaintiff he need only respond to defendants’ requests to the best of his ability; and assured
14   plaintiff that the court will remain “available to resolve any discovery disputes, and ensure that
15   plaintiff’s pro se status does not result in any unfair advantage to defendants.” ECF No. 65 at 4.
16   These factors continue to apply throughout the discovery process, including plaintiff’s deposition.
17   Sitting for a deposition does not require legal expertise, it requires plaintiff to answer questions
18   about facts within his knowledge.
19          Accordingly, for these reasons, IT IS HEREBY ORDERED that plaintiff’s motion for
20   reconsideration, ECF No. 68, is DENIED.
21   DATED: August 28, 2020
22

23

24

25

26

27

28
                                                        2
